                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

RICHARD SAPIENZA                          CASE NO. 6:16-CV-01701

VERSUS                                    MAGISTRATE JUDGE HANNA

TRAHAN ET AL                              BY CONSENT OF THE PARTIES


                           MEMORANDUM RULING

      Currently pending are two Motions for Summary Judgment and to Sever Final

Judgment, filed by Defendants David O. Trahan, Chem Advances, LLC, and

Cypress Technologies, LLC [Rec. Doc. 173]; and Defendants Ben D. Davis and

Tarrytown Ventures, LP [Rec. Doc. 176] (collectively, “Defendants”). Plaintiffs

Richard Sapienza, individually and/or derivatively as member and manager on

behalf of Advanced Applied Research, LLC (collectively, “Plaintiffs”), failed to file

any opposition to the motions. Considering the evidence, the law, and the arguments

of the parties, and for the reasons fully explained below, each of the motions [Rec.

Docs. 173, 176] is GRANTED in part and DENIED in part.

                           PROCEDURAL BACKGROUND

      This lawsuit was brought by Plaintiffs Richard Sapienza (“Sapienza”),

individually and/or derivatively as member and manager on behalf of Advanced

Applied Research, LLC (“AAR”), and involves allegations of, inter alia,

misappropriation and misuse of trade secrets against the following remaining
                                         1
defendants: David O. Trahan (“Trahan”); Ben D. Davis (“Davis”); Chem Advances,

LLC (“CA”); AAR; Cypress Technologies, LLC (“Cypress”); and Tarrytown

Ventures, LP (“Tarrytown”).1 Plaintiffs name Trahan and Davis as defendants in

their individual capacities; as Members and Managers of AAR; and as Members and

Managers of CA via their “alter egos,” Cypress and Tarrytown, respectively. 2

       At issue in the instant motions are the following counts: Count One, violations

of the Defend Trade Secrets Act (“DTSA”) and the Louisiana Uniform Trade Secrets

Act (“LUTSA”); Count Three, violations of the Louisiana Unfair Trade Practices

Act (“LUTPA”); Count Four, breach of fiduciary duties; Count Five, breach of

contractual obligations in bad faith; Count Six, fraud; Count Seven, intentional and

negligent misrepresentation; Count Eight, detrimental reliance; Count Ten, criminal

fraud, malfeasance and breach of personal duties; Count Twelve, alter ego and single

business enterprise liability; Count Thirteen, conspiracy; and Count Fourteen, unjust

enrichment. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties

filed a joint stipulation of voluntary dismissal with prejudice, as to five other counts.3

Further, Defendants have agreed to dissolution of AAR, such that Count Fifteen,


1
  Rec. Docs. 1 (complaint); 32 (54-page first amended and restated complaint). Plaintiffs’ claims
against Defendants Wayne Cutrer (“Cutrer”) and Downhole Chemical Solutions, LLC (“DCS”)
were previously dismissed. See Rec. Docs. 191, 192.
2
  Rec. Doc. 32, p. 6, ¶¶ 7 and 8.
3
  Those counts include: Count Two, violations of Computer Fraud and Abuse Act, 18 U.S.C. §
1030; Count Nine, conversion; Count Eleven, tortious interference with a contract; Count Sixteen,
declaratory judgment; and Count Seventeen, injunctive relief under DTSA, LUTSA, and/or Fed.
R. Civ. P. 65. See Rec. Docs. 230, 231 (voluntary dismissals).
                                               2
which seeks judicial dissolution of AAR is rendered moot.4 This ruling will therefore

focus on the allegations against Trahan, CA and Cypress, as well as Davis and

Tarrytown, arising out of the remaining eleven counts.

       The undersigned previously held a four-day hearing on Plaintiffs’ requests for

injunctive relief, after which proposed findings of fact and recommendations were

issued and subsequently adopted by the then-presiding district judge. 5 Thereafter,

the parties consented to proceed before the undersigned magistrate judge, and the

case, along with all pending motions, was referred.6 As noted above, Plaintiffs’

claims against DCS and Cutrer were dismissed in September 2018, via motion for

summary judgment brought by those defendants. 7

                                      FACTUAL BACKGROUND 8

A.     FORMATION OF AAR AND CA

       In October 2015, Sapienza was working as a consultant for EnerSciences

Holdings, LLC (“EnerSciences”), which was a company partially owned by Davis

and Trahan. When EnerSciences shut down, Trahan, Davis, and Sapienza decided to



4
  Rec. Docs. 187, p. 30, ¶ 84; and 176-1, p. 24, ¶ 76.
5
  Rec. Docs. 125, 125-1, 125-2, 125-3 (transcript); 123 (proposed findings); 131 (adoption thereof).
6
  See Rec. Docs. 153, 155, 156, and 158.
7
  Rec. Docs. 191, 192; see also footnote 1, supra.
8
  Unless otherwise indicated, the facts are drawn from Defendants’ statement of uncontested facts
and the transcripts from the four-day preliminary injunction (“PI”) hearing. See Rec. Docs. 173-2;
176-2; 125, 125-1, 125-2, 125-3. To the extent the Court cites findings made after that hearing, it
has determined same to have been established by the evidence presented therein and
uncontroverted by Plaintiffs in response to the instant motions. See Rec. Doc. 123.
                                                 3
create AAR, in an effort to keep EnerSciences’ research team together and replicate

its business model. The research team began their work on behalf of AAR in October

2015. 9 AAR, which was officially formed on October 29, 2015, was created to

conduct research and development of chemical technologies and processes for both

internal and third-party use, as applicable in oil and gas and other markets. It was

expected that the chemical technologies and processes would generate two forms of

revenue: (1) research, development, testing, and service functions for its chemical

technologies and processes; and (2) licenses and sales of its chemical technologies

and processes as intellectual property, specifically including the trade secrets at issue

herein.10 Like EnerSciences, AAR was never intended to manufacture or market

chemicals itself but rather would rely on a separate entity to do so. 11

       AAR does not have an operating agreement; however, its members are

Trahan, Davis, and Sapienza, each of whom made a capital contribution to AAR and

was intended to oversee a different aspect of AAR’s business.12 Trahan was intended


9
   In October 2015, EnerSciences shut down and its research team continued to research and
develop certain technologies and processes. Two members of that team testified during the PI
hearing that they were aware that they would work for AAR once it was formed; however, they
were under the impression AAR would not be formed until January 2016 and that they would
continue to be paid by Rapid Specialty Products until then. See footnote 10, infra; see also Rec.
Doc. 125-2, pp. 200-01. Indeed, although AAR was officially formed on October 29, 2015, it did
not officially have employees until January 2016. See Rec. Doc. 123, pp. 2-3; and Rec. Docs. 173-
2 and 176-2, p. 3, ¶ 11 and n.11.
10
    See Rec. Doc. 32, p. 11, ¶ 21.
11
    See Rec. Doc. 32, p. 11, ¶ 21 (In their amended complaint, Plaintiffs state that “AAR would not
. . . manufacture, sell, or distribute products.”).
12
    During the PI hearing, testimony established that AAR’s intended members were Tarrytown,
with Davis as its sole member; Cypress, with Trahan as its sole member; and Visibly Green, LLC,
                                                4
to oversee the business aspects, including marketing and sales; Davis was intended

to secure additional sources of funding while also helping with marketing and sales;

and Sapienza was intended to oversee the science and technology aspects, including

the researching, inventing, developing, and testing of chemical technologies and

processes. As stated in Plaintiffs’ amended complaint: “The course of dealing and

documents amongst Trahan, Davis, and Sapienza evidence their shared

management. For instance, AAR issued an Employee Handbook effective January

2016, which contained a ‘Welcome’ letter from Sapienza, Trahan, and Davis,

identifying them as ‘Managing Member[s].’” 13

       As EnerSciences had done, the initial plan was for AAR to use Rapid

Specialty Products (“Rapid Specialty”), an entity owned by Trahan and Davis, to

manufacture and market AAR’s chemical technologies and processes.14 On

November 17, 2015, Trahan illustrated this intent in a memo to all AAR employees,

which stated that Rapid Specialty would “serve as a conduit to the market in order

to supply products and solutions into the field. AAR will share in the gross profit on

these sales, generating additional revenue to our AAR team.” 15 Sapienza not only


with Sapienza as its sole member. Rec. Doc. 123, p. 3. However, upon noticing that the Articles
of Organization failed to identify AAR’s members, Trahan filed a notice of change, identifying
AAR’s members as Trahan, Davis and Sapienza. Id. at pp. 3-4.
13
   Rec. Doc. 32, p. 10, ¶ 18.
14
   During the PI hearing, testimony established that Rapid Specialty was a Texas LLC, whose sole
member and manager was Novastar Holdings, LLC, a Louisiana LLC whose members were
Trahan and Davis. Rec. Doc. 123, p. 3.
15
   Rec. Doc. 123, p. 5; and Rec. Doc. 120-2, p. 2.
                                               5
agreed that a separate entity would sell AAR’s products, but he also knew that Rapid

Specialty was intended to fill that position and that he did not have an ownership

interest in Rapid Specialty. However, as it turned out, Rapid Specialty was never

actually used to sell AAR’s products. Due to issues surrounding name similarities

between Rapid Specialty and another entity, Trahan and Davis intended to form a

new entity to replace Rapid Specialty and avoid the name confusion.

       On December 9, 2015, CA was formed, as a Louisiana limited liability

company, whose members are Tarrytown, with Davis as its sole member, and

Cypress, with Trahan as its sole member. Trahan and Davis both followed corporate

formalities with respect to each entity with which each is involved; each entity has

its own filing documentation, its own separate ownership, and its own distinct

records. 16 Cypress and Tarrytown both followed all formalities with respect to their

relations with CA and AAR; each had separate bank accounts and did not commingle

funds. 17

       Neither Sapienza nor his entity, Visibly Green, LLC, are or ever were

members of CA. Sapienza was aware of CA’s existence and its purpose. Trahan

explained to Sapienza and AAR’s staff that CA would replace Rapid Specialty as

the separate entity primarily responsible for marketing AAR’s products and services.


16
   See Rec. Doc. 173-7 (Cypress); Rec. Doc. 176-7 (Tarrytown); Rec. Docs. 173-8 and 173-9
(AAR); Rec. Doc. 173-10 (CA); see also Rec Docs. 173-11, 173-12, and 173-13.
17
   Rec. Docs. 173-2, p. 4, ¶ 19; 176-2, p. 4, ¶ 18.
                                           6
During the PI hearing, a member of AAR’s research team testified that she was

always aware that AAR and CA were two separate companies, and she further

testified that she attended a meeting, with Sapienza present, where it was explained

that AAR would be a research and development company and CA would sell and

manufacture AAR’s products.18 In addition, Sapienza received multiple emails and

other documents evidencing the existence of AAR and CA as two separate and

distinct entities.19

B.     UNIVAR OPPORTUNITY

       Once AAR was formed, a potential business opportunity arose with Univar,

which is an international distributor of chemical related products and services, with

which Rapid Specialty had previously had a distribution agreement. In an attempt to

secure an agreement with Univar, AAR prepared a product list containing the names

and general descriptions of AAR’s products. Through CA, Trahan began discussing

a deal for AAR to develop and test products for Univar. The record reflects

communications between Trahan and Univar, discussing a proposed distribution

agreement between AAR/CA and Univar. 20 However, Univar never reached an

agreement with AAR, deciding instead to only to do business with CA, as a


18
   Rec. Docs. 123, p. 6; and 125-2, p. 195.
19
   See Rec. Docs. 173-14 through 173-20; and Rec. Doc. 186-1 (sealed). During the PI hearing,
Sapienza testified that he was unaware that AAR and CA were two separate entities. There, the
Court found Sapienza’s testimony incredible; however, the Court is precluded from continuing in
that finding at the summary judgment stage.
20
   See Rec. Docs. 120-7, pp. 22, 23; and 120-2, p. 8, ¶ 7.
                                              7
continuation of the manufacturing and sales arrangement Univar previously had with

Rapid Specialty. 21 CA already had access to the product lines that Univar had bought

from Rapid Specialty in the past, given that Rapid Specialty was the predecessor to

CA. Univar never purchased any AAR-developed chemical technology or process

from AAR or CA.

C.     RELATIONSHIP WITH DCS

       In December 2015, through CA, Trahan also reached out to DCS, an oil and

gas fluids company partially owned by Cutrer. Trahan knew Cutrer from previous

interactions through EnerSciences, including Cutrer’s October 2015 research request

regarding a low temperature gel breaker. On January 4, 2016, in an e-mail exchange

between Trahan and Cutrer, it was agreed that Sapienza and two additional AAR

researchers, would continue their previous research from EnerSciences, to develop

a low temperature breaker for DCS. As a result, Trahan and Cutrer entered into a

work-for-hire agreement between DCS, AAR, and CA, pursuant to which AAR

began developing a low temperature breaker for use in certain DCS products.

Sapienza was aware that Trahan entered into a business arrangement with DCS and

that DCS was paying AAR for its services.




21
  Defendants allege that the negotiations halted after an unprofessional display of emotion by
Sapienza during a meeting between AAR/CA and Univar. Rec. Doc. 173-2, p. 6, ¶ 27 and n.27.
                                              8
      Consistent with DCS’s typical business practices, Trahan and Cutrer did not

execute a written contract; rather, they orally agreed that AAR would perform the

breaker testing and development work for DCS at a set hourly rate, to be periodically

invoiced to DCS. In order for AAR to determine which products would work for

DCS’s intended purposes, DCS provided AAR with certain parameters for the

breaker development. AAR ultimately developed a formulation with three additives

that works with a diluted peroxide to break down polymers at a slow enough speed

to allow the chemicals to function before being broken down. AAR figured out the

additives, each of which is publicly available and commonly known as a peroxide

additive, and conducted testing with various dilutions of peroxide to determine the

optimal formulation for DCS’s needs. After obtaining the formulation, DCS ordered

the additives from CA and sent the additives to an entity named PeroxyChem to be

mixed with peroxide.

      On January 27, 2016, an AAR employee and member of its research team,

Suchandra Hazra, completed a Choline Chloride Enhancer Evaluation for AAR.

Two days later, on January 29, 2016, CA made modifications to the report and

renamed the product Clay Control 532 (“CC 532”), to market and sell it as a product.

Sapienza knew that CA was marketing CC 532 and a concentrated version called




                                         9
CC 532C.22 On March 15, 2016, Raymond Bienvenu, a CA employee, emailed

Trahan and Sapienza regarding the “Chem Advances 532C” and attached the

product’s safety data sheet and customer label. Neither of the two attachments

discloses specific details, technical aspects, or otherwise proprietary information

regarding CC 532C. In the safety data sheet, under the section titled “Composition

Information on Ingredients,” the actual composition/specific chemical identity is not

disclosed; the information is only identified as “Proprietary.” 23

       DCS purchased and, to the Court’s knowledge, continues to purchase CC 532

from CA and blends it with choline chloride, a widely known and commonly used

clay control product. As recognized in a prior ruling, DCS hired and paid AAR by

the hour to test various blends to find a commercially viable blend of CC 532 and

choline chloride. DCS provided AAR with desired specifications, and AAR billed

DCS for hours spent working on the project. As requested by DCS, AAR provided

DCS with a formulation blend of CC 532 and choline chloride. DCS’s end product

is sold under the trade name Clayblok 35.24 DCS manufactures Clayblok 35 by

shipping the chemicals to a facility, where they are blended based on the specific



22
   Again, although Sapienza knew this to be true, he also testified during the PI hearing that he did
not understand that CA and AAR were two separate entities. See, e.g., Rec. Doc. 125-1, p. 45
(Sapienza testified: “[T]wo entities could mean two entities within the same organization.”).
23
   Rec. Doc. 186-7, p. 5 (sealed).
24
   Until this lawsuit, DCS was not aware of the source of the cationic starch (in the cationic starch-
choline chloride formulation), and DCS is still unaware of the specific chemical composition
thereof. See Rec. Doc. 191, p. 8, n.14.
                                                 10
formulation DCS paid AAR to develop, and then markets and sells that blend to its

oil and gas customers. 25 The chemical formula for CC 532 was never disclosed to

DCS or Cutrer; neither DCS nor Cutrer know the chemical formula to create CC

532; and no proprietary information regarding CC 532 is disclosed in DCS’s safety

data sheet for Clay Blok 35.

       Under the direction of Trahan, CA provided AAR with administrative

services, including payroll, accounting, invoicing, human resources, and general

bookkeeping. Trahan appointed his son, Richard “Butch” Trahan, a CA employee,

to oversee AAR’s payroll and other administrative aspects such as accounting and

bookkeeping.

       AAR began sending invoices to DCS in June 2016, for work AAR performed

related to the development of the low temperature breaker and clay control, as well

as other services. After reviewing time entries in Projecturf, a web-based program

used to track AAR’s work and protect its proprietary information, AAR would

generate invoices using QuickBooks. The customer was then invoiced through a

web-based program called Smartsheet. Once an invoice was posted to Smartsheet,

Butch Trahan would notify DCS’s accounting manager that the invoice was

available, and DCS would then wire the money to CA’s account or directly to


25
  As previously recognized, DCS also hired AAR for testing and development of a specific flow
aid blend and a friction reducer sourced by AAR and/or CA, and DCS paid AAR for all time so
expended. See Rec. Doc. 191, p. 8.
                                             11
AAR. 26 In total, AAR has invoiced DCS $771,562.69, and DCS has paid, in full,

each invoice it has received from AAR. Likewise, CA invoiced DCS for all

chemicals, and DCS paid for those chemicals.

D.     BALCHEM OPPORTUNITY

       CA also pursued a business opportunity with Balchem, specifically regarding

AAR’s Choline Chloride Enhancer.27 CA wanted to reach an agreement with

Balchem, because it is one of the largest manufacturers and suppliers of choline

chloride, and AAR’s Choline Chloride Enhancer would allow them to supplement

and sell their product at a lower cost. On April 1, 2016, Balchem signed a non-

disclosure and non-solicitation agreement with AAR. On August 17, 2016, CA and

AAR held a presentation for Balchem in Lafayette regarding AAR’s Choline

Chloride Enhancer. The presentation was put together by Trahan and Sapienza and

contained references to both CA and AAR. During the presentation, Balchem

requested the identity of the key raw material supplier for the CC 532 concentrate.

On August 22, 2016, Trahan disclosed the supplier to Balchem under the terms of


26
   DCS’s accounting manager, Bryan Leonards, testified by affidavit that AAR, CA, and DCS all
had access to Smartsheet. When new AAR and CA invoices were posted to Smartsheet, Butch
Trahan notified Mr. Leonards, at which time Mr. Leonards would wire the amount due from DCS
“directly to CA’s account.” However, “[i]n at least one instance, the money was sent by check or
wire directly to AAR.” Rec. Doc. 133-8, pp. 1-2, ¶¶ 3-4.
27
   Plaintiffs allege that this opportunity, “for AAR to market and sell the Choline Chloride Trade
Secrets to Balchem, one of the largest manufacturers and suppliers of choline chloride[,]” arose
out of Sapienza’s “contacts and experience.” It is this Balchem opportunity which Plaintiffs
contend was “the tipping point that caused Trahan and Davis finally to disclose the true ownership
of CA and freeze out Sapienza[.]” Rec. Doc. 32, p. 25, ¶¶ 50 and 51.
                                               12
the previously executed non-disclosure agreement. However, Balchem never

reached an agreement with CA or AAR regarding the Choline Chloride Enhancer.

E.    EFFORTS TO PROTECT PROPRIETARY INFORMATION

      CA prepared product data sheets for Breaker LT 105 Concentrate, CC 532C

and Advanced ClayControl, to advertise and sell those AAR products to potential

customers. The data sheets contained a general product description that is commonly

used to advertise products to potential customers; however, they did not disclose any

product formulations or specific details about the technical aspects of the products.

      AAR protected their proprietary information through different methods. AAR

authorized only its members, managers, and employees to access their research and

relied on two different web-based programs called Projecturf, discussed above, and

Egnyte. All access to Projecturf and Egnyte required the use of a password and was

limited to only AAR’s members, managers, and employees. AAR also made all

employees acknowledge that they received an Associate Guide to Policy Handbook.

As quoted in the amended complaint, the Associate Guide to Policy Handbook, in

the Confidential Information section, provides in pertinent part:

      [AAR] policy requires that all Associates protect the integrity of the
      company’s proprietary and confidential information as well as the
      proprietary and confidential information of others. It is the
      responsibility of all [AAR] Associates to safeguard sensitive company
      information. The nature of our business and the economic well-being
      of our company is dependent upon protecting and maintaining
      proprietary company information. Continued employment with the
      company is contingent upon compliance with this policy. Each
                                         13
          company supervisor/manager bears the Responsibility for the
          orientation and training of his or her Associates to ensure enforcement
          of company confidentiality. Any and all company information,
          including trade secrets or confidential information relating to products,
          processes, know-how, customers, designs, drawings, formulas, test
          data, marketing data, accounting, pricing or salary information,
          business plans and strategies, negotiations and contracts must remain
          company private and confidential . . .

          Company trade secrets or confidential information should never be
          transmitted or forwarded to outside individuals or companies not
          authorized to receive that information, and should not even be sent or
          forwarded to Associates inside the company who do not have a need to
          know the information . . .

          Associates who improperly use or disclose trade secrets or confidential
          business information may be subject to disciplinary action, up to and
          including termination and legal action.28

          AAR also implemented a policy to protect their confidential information from

former employees. Two former members of AAR’s research team testified during

the PI hearing that their hard drives were removed from their computers and their

access to Projecturf and Egnyte was terminated when their AAR employment ended.

                                          ANALYSIS

A.        THE SUMMARY JUDGMENT STANDARD

          Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is appropriate when there is no genuine dispute as to any material fact, and the

moving party is entitled to judgment as a matter of law. A fact is material if proof of



28
     See Rec. Doc. 32, pp. 15-16, ¶ 28.
                                             14
its existence or nonexistence might affect the outcome of the lawsuit under the

applicable governing law. 29 A genuine issue of material fact exists if a reasonable

jury could render a verdict for the nonmoving party. 30

       The purpose of summary judgment is to isolate and dispose of factually

unsupported claims or defenses.31 The party seeking summary judgment has the

initial responsibility of informing the court of the basis for its motion and identifying

those parts of the record that demonstrate the absence of genuine issues of material

fact.32 If the moving party carries its initial burden, the burden shifts to the

nonmoving party to demonstrate the existence of a genuine issue of a material fact.33

All facts and inferences are construed in the light most favorable to the nonmoving

party. 34

       The court cannot make credibility determinations or weigh the evidence, and

the nonmovant cannot meet his burden with unsubstantiated assertions, conclusory

allegations, or a scintilla of evidence.35 Under Rule 56(c)(3), “[t]he court need




29
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Sossamon v. Lone Star State of Tex.,
560 F.3d 316, 326 (5th Cir. 2009); Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.
2000).
30
   Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (citing Anderson, 477 U.S. at 252);
Hamilton, 232 F.3d at 477.
31
   See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).
32
   Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007) (citing Celotex Corp., 477 U.S. at 323).
33
   Washburn, 504 F.3d at 508.
34
   Brumfield, 551 F.3d at 326 (citing Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,
587 (1986)).
35
   Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005).
                                               15
consider only the cited materials, but it may consider other materials in the record.”36

Here, the parties were put on notice of the Court’s intent, for purposes of the

dispositive motions in this case, to consider the evidence presented during the PI

hearing held on October 2–5, 2017.37

       Importantly, motions for summary judgment “cannot be granted simply

because there is no opposition.” 38 When no response is filed, however, the Court

may accept as undisputed the facts set forth in support of the motions and grant

summary judgment when a prima facie showing for entitlement to judgment is

made. 39 “Where the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.” 40




36
   Fed. R. Civ. P. 56(c)(3).
37
   See Fed. R. Civ. P. 65(a)(2) (Even when the Court does not consolidate the injunction hearing
with trial on the merits, “evidence that is received on the motion and that would be admissible at
trial becomes part of the trial record and need not be repeated at trial.”); see also Brown v.
Livingston, 524 F. App’x 111, 115 (5th Cir. 2013) (consideration of, inter alia, evidence presented
at preliminary injunction hearing resulted in conversion of motion to dismiss into a summary
judgment motion); JSLG, Inc. v. City of Waco, No. 11-131, 2011 WL 13180227, at *1 (W.D. Tex.
Sept. 26, 2011), aff’d, 504 F. App’x 312 (5th Cir. 2012) (considering evidence presented at a
preliminary injunction hearing in granting a motion for summary judgment).
38
   Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362 n.3 (5th Cir. 1995); see also Calais v. Theriot,
589 F. App’x 310, 311 (5th Cir. 2015) (per curiam).
39
   See Eversley v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988).
40
    Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec., 475 U.S. at 586-87
(footnote and internal citation marks omitted)).
                                                 16
B.     PLAINTIFFS ARE NOT ENTITLED TO ADDITIONAL DISCOVERY UNDER RULE
       56(D) OR MODIFICATION OF THE SCHEDULING ORDER UNDER RULE
       16(B)(4)

       Oppositions to the instant motions were originally due on September 27,

2018. 41 That deadline passed without any submission from Plaintiffs. At the request

of defense counsel, a telephone status conference was held on October 9, 2018, at

which time Plaintiffs’ counsel, Ms. Lafontaine, advised that she would be

immediately enrolling pro hac vice co-counsel, David Cabrales, who was also on the

call. 42 In light of then-pending, unopposed motions for summary judgment, which

included the instant motions, Mr. Cabrales suggested that further discovery may be

necessary. In consideration of Plaintiffs’ arguments and anticipated request for

further discovery, the Court advised that any such request must be made pursuant to

Federal Rule of Civil Procedure 56(d) and “as soon as possible,” and further

extended the deadline by which to oppose the dispositive motions until November

23, 2018, with oral argument continued to December 11, 2018.43




41
    Rec. Doc. 182. All defendants, including Cutrer and DCS, have also moved for summary
judgment on their counterclaims [Rec. Docs. 178, 180], and those motions were likewise included
in the notice of motion setting, in which briefing deadlines and oral argument were set for the
instant motions. Rec. Doc. 182. However, the counterclaims are not addressed herein.
42
   Rec. Doc. 198. Five days after the conference, Ms. Lafontaine formally moved for Mr. Cabrales
to enroll pro hac vice; however, the motion was deemed deficient for lack of original signature of
counsel applying for pro hac vice status. See Rec. Docs. 201, 202. Despite Plaintiffs’ counsel’s
failure to respond to the deficiency, the Court granted Mr. Cabrales’ request on October 31, 2018.
See Rec. Doc. 207.
43
   Id.
                                               17
       Thereafter, on November 20, 2018, Plaintiffs moved for a one-week extension

of time within which to oppose the dispositive motions.44 The Court granted

Plaintiffs’ request, extending the deadline to November 30, 2018; however, noting

“the specious nature of the plaintiff[s’] motion,” the Court warned that no further

extension would be granted.45 Nonetheless, Plaintiffs missed the extended deadline

and, on December 3, 2018, submitted a “Combined Response” to all pending

dispositive motions, which was actually a dual motion, urging the Court for a

continuance and new scheduling order under Rule 16(b)(4) and/or additional

discovery under Rule 56(d), in order to oppose the summary judgment motions. 46 In

support thereof, Plaintiffs claimed that previous discovery was limited to

“preliminary injunction issues,” namely the alleged “misappropriation of trade

secrets;” that no party had served formal discovery responses despite having served

formal discovery requests; and that only a limited number of depositions had been

taken.47 As to the latter, Plaintiffs admit that Sapienza was previously deposed “both

in connection with the preliminary injunction[] and on the merits;” however,

Plaintiffs claim that the depositions of Trahan, CA, Cutrer and DCS were limited to

“preliminary injunction issues.”48


44
   Rec. Doc. 208.
45
   Rec. Doc. 209.
46
   Rec. Doc. 210.
47
   Rec. Doc. 210-1, pp. 15-17.
48
   Id. at pp. 16-17. The Court finds this argument unpersuasive, given that Plaintiffs were required
to show “a substantial likelihood of success on the merits,” to prevail on the motion for preliminary
                                                 18
       Defendants filed one joint reply, objecting to any further extension of time to

respond to the dispositive motions, particularly given Plaintiffs’ history of extension

requests and missed deadlines, detailed in a spreadsheet attached to the reply, and

Plaintiffs’ failure to support their requests for additional time and discovery with

specific reasons therefor.49 In addition, contrary to Plaintiffs’ assertions, Defendants

asserted that they had responded to all discovery requests propounded by Plaintiffs

and had also produced over 12,000 pages of bates numbered documents consisting

of “much more than just ‘trade secret’ discovery.” 50 Defendants further argued that

the parties had engaged in numerous conferences and communications, in an effort

to ascertain what discovery was needed, and even set aside various dates for

Plaintiffs to depose defense witnesses, only to have Plaintiffs fail to notice any

additional depositions, request any timely discovery extensions or move to compel

additional responses to discovery. 51

       On December 11, 2018, the parties appeared, as scheduled, for oral argument

on the pending dispositive motions. At the conclusion of the hearing, and in light of

the parties’ dispute surrounding the extent of discovery undertaken in this case, the


injunction. Planned Parenthood Ass’n of Hidalgo Cty. Tex., Inc. v. Suehs, 692 F.3d 343, 348 (5th
Cir. 2012). The substantive depth of the PI hearing, as indicated through the lengthy transcript,
belies Plaintiffs’ assertions that the hearing and related discovery were “limited” to the extent
claimed in this particular case. Furthermore, the parties engaged in post-hearing discovery between
August and October 2018. See, e.g., Rec. Docs. 217, pp. 3-6; and 224-227.
49
   Rec. Doc. 213.
50
   Rec. Doc. 213, p. 3-4.
51
   Id.
                                                19
Court ordered each side to “submit copies of all interrogatories and document

requests propounded to that party and the written responses thereto, in addition to

any agreed-upon responses or production, to the extent the parties reached such

agreements without requiring written discovery requests.”52 The parties complied,

and the Court has reviewed their submissions, in order to ascertain whether the

parties have had an adequate opportunity to engage in discovery. 53

       Where, as here, a party seeks “a continuance of a motion for summary

judgment in order to obtain further discovery, [that] party must indicate to the court

by some statement, preferably in writing (but not necessarily in the form of an

affidavit), why he needs additional discovery and how the additional discovery will

create a genuine issue of material fact.”54 “The nonmoving party ‘may not simply

rely on vague assertions that additional discovery will produce needed, but

unspecified facts.’” 55 Instead, that party must “set forth a plausible basis for

believing that specified facts, susceptible of collection within a reasonable time

frame, probably exist and indicate how the emergent facts, if adduced, will influence




52
   Rec. Doc. 215.
53
   See Rec. Docs. 217–227.
54
   Krim v. BancTexas Grp., Inc., 989 F.2d 1435, 1442 (5th Cir. 1993) (emphasis added) (citations
omitted); see also Fed. R. Civ. P. 56(d)(2) (“If a nonmovant shows by affidavit or declaration that,
for specified reasons, it cannot present facts essential to justify its opposition, the court may . . .
allow time to obtain affidavits or declarations or to take discovery[.]”) (emphasis added).
55
   Id. (quoting SEC v. Spence & Green Chemical Co., 612 F.2d 896, 901 (5th Cir. 1980)).
                                                  20
the outcome of the pending summary judgment motion.” 56 “If it appears that further

discovery will not produce evidence creating a genuine issue of material fact, the

district court may, in the exercise of its discretion, grant summary judgment.”57

       In considering the instant Rule 56(d) request, it is important to note that this

is not the first such request by Plaintiffs in this case. On December 14, 2017, now-

dismissed defendants Cutrer and DCS filed a motion for summary judgment.58

Plaintiffs sought and were granted an extension of time within which to respond

thereto.59 One day after their extended deadline passed, Plaintiffs submitted a

memorandum, in which they represented that certain facts had been unavailable to

them and therefore, pursuant to Rule 56(d), requested that the Court defer

consideration of the motion and allow time to take additional discovery. 60 On the

basis of Plaintiffs’ request, the Court upset the original hearing on the motion and

granted Plaintiffs an additional thirty days to supplement their opposition.61

Plaintiffs then made another untimely request to extend the opposition deadline,

which the Court again granted. 62 Despite the extensions, and having been put on


56
   American Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013)
(quoting Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010) and C.B. Trucking, Inc. v. Waste
Mgmt. Inc., 137 F.3d 41, 44 (1st Cir. 1998)).
57
   Krim, 989 F.2d at 1442 (citing Netto v. Amtrak, 863 F.2d 1210, 1216 (5th Cir. 1989);
International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991)).
58
   Rec. Doc. 133.
59
   Rec. Docs. 137, 138.
60
   Rec. Doc. 139, pp. 2, 7-12.
61
   Rec. Doc. 162.
62
   Rec. Doc. 167 (motion); Rec. Doc. 168 (order).
                                              21
notice that the Court would consider evidence presented during the PI hearing,

Plaintiffs failed to supplement their opposition and likewise failed to controvert

Defendants’ statement of uncontested facts.63 The Court granted the motion and

dismissed all claims against Cutrer and DCS.

         Against that backdrop, the Court further notes that the above-referenced Rule

56(d) request for additional discovery was filed on January 6, 2018, and relied upon

nearly identical reasons and, aside from references to an updated residence and the

recent addition of co-counsel, identical affidavits from Sapienza, declaring in part

that “[h]e believes the written and oral discovery will reveal facts enabling the

Plaintiffs to oppose Defendants’ Motions . . . and to support further the Plaintiffs’

claims against the Defendants.” 64 In other words, although this case has been

pending since December 9, 2016, and the parties participated in a four-day PI hearing

from which there exists an available 741-page transcript, Plaintiffs have failed to use

their time or resources to either engage in meaningful discovery or to support any

request for additional discovery with specific reasons why more discovery is needed

and how such discovery might create a genuine issue of material fact. This is true

despite having ample time and ability to do so, particularly given that the Court has




63
     See Rec. Doc. 191, pp. 3-4.
64
     Compare Rec. Docs. 139 and 139-1 with Rec. Docs. 210-1 and 210-3.
                                              22
granted all, or substantially all, of Plaintiffs’ requests for extensions, whether such

requests were made timely or untimely.

          Nonetheless, as acknowledged above, following the parties’ arguments on

December 11, 2018, the Court allowed the parties to submit copies of all

interrogatories and document requests propounded or agreed-upon, and the

responses thereto, so that the Court could review same and decide whether Plaintiffs

should be allowed any additional discovery. 65 Having thoroughly reviewed and

considered the parties’ submissions, the Court remains satisfied that Plaintiffs have

had ample opportunity within which to conduct any necessary discovery and have

failed to do so or to provide specific reasons why additional time is necessary to do

so. Moreover, despite having engaged in significant discovery, which included

depositions of both Trahan and CA, and having a 741-page transcript available from

the PI hearing, Plaintiffs have failed to make any effort to oppose the pending

dispositive motions.66 Accordingly, both the request for additional discovery under

Rule 56(d) and the request to modify the scheduling order under Rule 16(b)(4) are




65
     See Rec. Docs. 217-227.
66
     Rec. Docs. 210-1, p. 16; and 172-2, p. 2, ¶ 2.
                                                      23
denied.67 As such, all material facts set forth by Defendants will be deemed admitted,

for purposes of the instant motions.68

C.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON ALL REMAINING
       COUNTS

       As mentioned, only the following eleven counts remain. Each count will be

analyzed in turn.

       Count One: Violations of the DTSA and the LUTSA

       Plaintiffs allege that AAR owns the following five trade secrets, collectively

referred to as the “[AAR] Trade Secrets:” 69 (1) Choline Chloride Trade Secrets; (2)

Hydrogen Peroxide Trade Secrets; (3) Carbon Disulfide Trade Secrets; (4) Flow Aid

Blend Trade Secret; and (5) Hydrogen Sulfide Trade Secrets.70 In forming AAR,

Plaintiffs claim that Sapienza, Trahan and Davis agreed that AAR’s trade secrets

would be protected, such that each of the three members and managers of AAR owed



67
   Rule 16(b)(4) provides that “[a] schedule may be modified only for good cause and with the
judge’s consent.” Fed. R. Civ. P. 16(b)(4). For the same reasons Plaintiffs have failed to justify
their request for additional discovery under Rule 56(d), they have likewise failed to show good
cause for modifying the scheduling order on this record and at this stage in the proceedings.
68
   Rec. Docs. 173-2 and 176-2 (Defendants’ statements of uncontested facts). Pursuant to Local
Rule 56.2, “[a]ll material facts set forth in the statement required to be served by the moving party
will be deemed admitted, for purposes of the motion, unless controverted as required by this rule.”
Because Plaintiffs failed to file “a separate, short and concise statement of the material facts as to
which there exists a genuine issue to be tried,” all material facts set forth by Defendants will be
deemed admitted, in accordance with Local Rule 56.2.
69
   Although Plaintiffs originally claimed that “Sapienza and AAR” own the trade secrets, it is
undisputed that Plaintiffs are claiming that the trade secrets at issue belong to AAR rather than
Sapienza himself. Compare, e.g., Rec. Doc. 32, pp. 36-37, ¶ 85, with Rec. Doc. 125-3, p. 45, line
11 (Sapienza testified during the PI hearing: “They are AAR trade secrets.”).
70
   Rec. Doc. 32, pp. 36-37, ¶ 85.
                                                 24
duties to maintain the secrecy and limit the use of AAR’s trade secrets. 71 In Count

One, Plaintiffs allege that “[all] Defendants willfully, maliciously, and in bad faith,

misappropriated [and continue to misappropriate] the [AAR] Trade Secrets by (a)

acquiring them by improper means; [and] (b) disclosing and using them without

express or implied consent.”72

       In the background section of the amended complaint, Plaintiffs allege, in part:

       [O]nly forty (40) days after the formation of AAR, Trahan and Davis
       surreptitiously caused a separate, competing entity - CA - to be formed
       on December 9, 2015, to misappropriate and misuse the [AAR] Trade
       Secrets for their sole, personal, financial benefit; to compete with AAR;
       to divert opportunities from AAR to CA; and to tortiously interfere with
       AAR’s contracts. Trahan and Davis caused CA to acquire the [AAR]
       Trade Secrets via improper means of theft, misrepresentation,
       inducement of the breach of duty to maintain secrecy, electronic means,
       and other unlawful means[.] Trahan and Davis also caused CA to
       disclose and use the [AAR] Trade Secrets, without express or implied
       consent[.] 73

Although it is undisputed that AAR was never intended to market or sell its own

products, Plaintiffs allege that all parties initially contemplated “that a separate entity

or division of AAR would fill that role.74 Instead, Plaintiffs allege that Trahan and

Davis, through their respective “alter egos” Cypress and Tarrytown, breached their

fiduciary duties and “decided to utilize CA for their own interests,” without




71
   Rec. Doc. 32, p. 9, ¶ 16.
72
   Rec. Doc. 32, p. 37, ¶ 86; and p. 19, ¶ 35.
73
   Rec. Doc. 32, p. 17, ¶ 30.
74
   Rec. Doc. 32, p. 17, ¶ 31.
                                                 25
disclosing the formation of CA “to Sapienza (or properly to AAR)[.]” 75 Plaintiffs

further contend that, when they became aware of the existence of CA in Spring of

2016, Trahan and Davis misrepresented that CA was a “sales and marketing” part or

division of AAR, and it was not until August 2016 that Trahan and Davis disclosed

to Sapienza and AAR that CA was a separate entity owned by them, personally and

separately. 76 At that point, Plaintiffs allege that Trahan and Davis began to “force

and freeze out Sapienza,” which “coincided with Trahan and Davis attempting to

divert [the Balchem opportunity] from AAR to CA.”77

       Plaintiffs further claim that Trahan and Davis facilitated the alleged

misappropriation and misuse:

       by simultaneously being intimately involved in the day-to-day
       operations of CA; by improperly accessing and using AAR’s two, web-
       based, computer programs (Projecturf and Egnyte) beyond their
       capacity and authority for AAR, on behalf of themselves individually,
       CA, and others; and by taking advantage of their authority and
       responsibilities as Members and Managers of AAR to create and allow
       certain internal control weaknesses to further their purposes including,
       but not limited to, a lack of segregation of duties, physical safeguards,
       independent checks, proper authorizations, proper documents,
       overriding existing controls, and an inadequate accounting system. 78


75
   Rec. Doc. 32, p. 17, ¶ 31; and p. 18, ¶¶ 32 and 34. Again, the Court notes that, during the PI
hearing, a member of AAR’s research team testified that she was always aware that AAR and CA
were two separate companies and that she attended a meeting, with Sapienza present, where it was
explained that AAR would be a research and development company and CA would sell and
manufacture AAR’s products. The record also reflects that Sapienza received multiple emails and
other documents evidencing the existence of AAR and CA as two separate and distinct entities.
76
   Rec. Doc. 32, p. 18, ¶ 34.
77
   Id. at pp. 18-19, ¶ 34.
78
   Rec. Doc. 32, p. 19, ¶ 35.
                                               26
Specifically, Plaintiffs allege that Trahan and Davis caused CA to misappropriate

and misuse the AAR Trade Secrets, by, inter alia, creating a “confidential memo”

for CC 532 sales targets; engaging with Univar, Cutrer and DCS, without first

obtaining a non-disclosure agreement; issuing a product information brochure for

“Breaker LT 105” (hydrogen peroxide trade secret), using Projecturf and an AAR

employee; and issuing product data sheets, through CA, which allegedly revealed

“part of the formula, methodology, application, and the like pf the [AAR] Trade

Secrets.”79 As explained below, even assuming the existence of two trade secrets,

Plaintiffs’ claims under the DTSA and the LUTSA fail, because there is no evidence

that any of the Defendants misappropriated any trade secret.

       To succeed under the DTSA, a plaintiff must establish (1) the existence of a

trade secret; (2) misappropriation of the trade secret by another; and (3) the trade

secret’s relation to a good or service used or intended for use in interstate or foreign

commerce. 80 Similarly, to succeed under the LUTSA, “a complainant must prove (a)

the existence of a trade secret, (b) a misappropriation of the trade secret by another,

and (c) the actual loss caused by the misappropriation.” 81


79
   Rec. Doc. 32, pp. 19-20, ¶ 36; p. 20, ¶ 37; p. 21, ¶¶ 39 and 40; and p. 22, ¶ 41.
80
   18 U.S.C. § 1836(b)(1); see also Source Prod. & Equip. Co. v. Schehr, No. 16-17528, 2017 WL
3721543, at *2 (E.D. La. Aug. 29, 2017).
81
   Computer Mgmt. Assistance Co. v. Robert F. DeCastro, Inc., 220 F.3d 396, 403 (5th Cir. 2000)
(quoting Reingold v. Swiftships, Inc., 126 F.3d 645, 648 (5th Cir. 1997) (citations omitted)); see
also Johnson Controls, Inc. v. Guidry, 724 F. Supp. 2d 612, 628–29 (W.D. La. 2010) (“In order to
show that the trade secrets have been misappropriated, [Plaintiffs] would have to prove that (1) a
trade secret existed, and (2) that they were misappropriated by the [Defendants].”).
                                               27
       Under the DTSA, a trade secret is defined, in pertinent part, as:

       all forms and types of . . . business, scientific, technical . . . information,
       including . . . formulas, . . . methods, techniques, processes, procedures,
       . . . whether tangible or intangible, and whether or how stored,
       compiled, or memorialized physically, electronically, graphically,
       photographically, or in writing if–

       A. The owner thereof has taken reasonable measures to keep such
       information secret; and

       B. The information derives independent economic value, actual or
       potential, from not being known to, and not being readily ascertainable
       through proper means by, another person who can obtain economic
       value from the disclosure or use of the information.82

The definition of a trade secret under the LUTSA is very similar to the definition

under the DTSA. 83

       For purposes of this ruling, the Court assumes that the chemical technologies

and processes developed by AAR related to Choline Chloride and Hydrogen

Peroxide, numbers one and two listed above, are classified as trade secrets.84 These

technologies contain scientific formulas that AAR used reasonable measures to

protect. AAR secured the proprietary information regarding the research and

development of these technologies on computer programs with limited access; had


82
   18 U.S.C. § 1839(3).
83
   Compare 18 U.S.C. § 1839(3) and La. R.S. 51:1431(4).
84
   The Court previously made this finding, on the evidence presented during the PI hearing, and
Plaintiffs have failed to submit any further evidence of the existence of any other trade secrets in
support of this motion. Rec. Doc. 123, p. 17; see Johnson Controls, 724 F. Supp. 2d at 629
(“Determining whether information qualifies as trade secrets is a question of fact.”); see also Rec.
Doc. 32, pp. 12-13, ¶ 24(a) (description of Choline Chloride Trade Secrets); and p. 13, ¶ 24(b)
(description of Hydrogen Peroxide Trade Secrets).
                                                28
all AAR employees execute confidentiality agreements; and required non-disclosure

agreements before disclosing certain aspects of the technologies to potential

customers. Furthermore, the Choline Chloride and Hydrogen Peroxide technologies

remain valuable to potential companies, because they are not generally known and

not readily ascertainable. The evidence in the record indicates that several

companies, such as DCS, Balchem, and Univar, were interested in these

technologies because of their attributes and the companies’ inability to obtain them

from other sources. Therefore, the Court continues in its earlier finding that the

Choline Chloride and Hydrogen Peroxide technologies are classified as trade secrets

under DTSA and LUTSA. 85

          As to the second required element of Plaintiffs’ case, the DTSA defines the

term “misappropriation” to mean:

          (A) acquisition of a trade secret of another by a person who knows or
              has reason to know that the trade secret was acquired by improper
              means; or

          (B) disclosure or use of a trade secret of another without express or
              implied consent by a person who—

              (i)     used improper means to acquire knowledge of the trade
                      secret;

              (ii)    at the time of disclosure or use, knew or had reason to know
                      that the knowledge of the trade secret was—



85
     See Rec. Doc. 123, pp. 17-18.
                                             29
                    (I)    derived from or through a person who had used
                           improper means to acquire the trade secret;

                    (II)   acquired under circumstances giving rise to a duty to
                           maintain the secrecy of the trade secret or limit the use
                           of the trade secret; or

                    (III) derived from or through a person who owed a duty to
                          the person seeking relief to maintain the secrecy of the
                          trade secret or limit the use of the trade secret; or

            (iii)   before a material change of the position of the person, knew
                    or had reason to know that—

                    (I)    the trade secret was a trade secret; and

                    (II)   knowledge of the trade secret had been acquired by
                           accident or mistake[.]86

The DTSA also defines the term “improper means[,]” which “includes theft, bribery,

misrepresentation, breach or inducement of a breach of a duty to maintain secrecy,

or espionage through electronic or other means,” but explicitly “does not include . .

. any other lawful means of acquisition[.]” 87 The LUTSA’s definitions of

“misappropriation” and “improper means” are almost identical to those under the

DTSA. 88

       Here, it is undisputed that Trahan’s role in, and on behalf of, AAR was to

oversee the business side, including developing new or improved concepts,



86
   18 U.S.C. § 1839(5); see also Source Prod., 2017 WL 3721543, at *3.
87
   18 U.S.C. § 1839(6)(A) and (B).
88
   La. Rev. Stat. § 51:1431(2) (defining misappropriation) and (1) (defining improper means).
                                               30
marketing and sales. 89 Contrary to Plaintiffs’ assertions, the record indicates that any

business, scientific or technical information Trahan received from AAR was

received in his capacity as member/manager and through the functioning of his

agreed-to role in AAR’s management, and therefore by “other lawful means.”90 The

same holds true for CA. 91 It is likewise undisputed that Davis’ intended role in AAR

was to secure additional sources of funding while also helping Trahan with

marketing and sales. The record reflects that Davis was not involved in the day to

day operations or technical aspects of AAR’s business; rather, his only proactive

activities with respect to AAR related to funding. 92 In that vein, Davis invested in

AAR and CA, through his entity Tarrytown, and also personally participated in

efforts to obtain funding and capital sources for AAR.

       As recognized, AAR is organized as an LLC, and both Trahan and Davis, as

members and managers, are entitled to rely on AAR’s agreed-upon business model,


89
   Rec. Doc. 187, p. 8; and Rec. Doc. 32, p. 10, ¶ 17.
90
   18 U.S.C. § 1839(6)(B); see also Rec. Doc. 123, p. 20 (The Court continues in its earlier
findings: “AAR’s three members have access to AAR’s trade secrets and acquire their trade secrets
through lawful means. There is no evidence that Trahan . . . used theft, bribery, misrepresentation
or an inducement of a breach of duty to maintain secrecy to acquire AAR’s trade secrets.”).
91
   Rec. Doc. 123, p. 21 (“[CA] did not obtain AAR’s trade secrets through theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain secrecy. To the contrary,
[CA] lawfully obtained AAR’s trade secrets and received consent from AAR to manufacture and
sell products containing their trade secrets to third parties as part of their agreement. Based on the
agreement, there is no evidence that [CA] disclosed AAR’s trade secrets without AAR’s
consent.”).
92
   At the PI hearing, Sapienza testified that “Mr. Davis hasn’t been to the office in probably two
years, if I had to guess.” Rec. Doc. 125-1, p. 62. And, during his deposition, Sapienza admitted
that “[i]n fact, [Cutrer] had [visited AAR] more times than Ben Davis has ever been there.” Rec.
Doc. 176-4, p. 4, ll. 2-4.
                                                 31
including their respective roles within that model. 93 Similarly, because AAR is a

member-managed LLC, each member is a mandatary of the LLC for all matters in

the ordinary course of its business.94 Trahan, whether in his personal capacity or

through Cypress, had the authority to reach out to third parties to sell AAR’s

chemical technologies and processes; therefore, this action cannot constitute a

misappropriation of a trade secret. 95 The same would hold true for Davis, to the

extent he may have received any technical or proprietary information, although

Plaintiffs have failed to come forward with any evidence that Davis acquired any

such information. 96 Thus, as previously found, there is no evidence that Trahan or

Davis acquired AAR’s trade secrets through improper means or that Trahan or Davis




93
   Rec. Doc. 187, p, 10, ¶ 19 (citing La. R.S. § 12:1314(A)(2), which states, in part that an LLC’s
member-manager “[i]n discharging his duties, shall be fully protected in relying in good faith upon
the records of the [LLC] and upon such information, opinions, reports, or statements presented to
the [LLC], the members, managers, or any committee thereof by any of the [LLC’s] members,
managers, employees, or by any committee of the members or managers, or by any legal counsel,
. . . or independent or certified public accountant . . . or by any other person as to matters the
member, if management is reserved to the members, or manager, . . . reasonably believes are within
such other person’s professional or expert competence and which person is selected with
reasonable care by the members, managers, any committee thereof, or any agent having the
authority to make such selection.”).
94
   Rec. Doc. 123, p. 20 (citing La. R.S. § 12:1317).
95
   Id.
96
   Sapienza testified that Davis’ job was “to try to find outside people that might be interested in
some of our technologies. . . . In other words, take intellectual property we developed in AAR and
then to commercialize them so other people would buy those intellectual pieces of property
because they would be good to individual companies.” Rec. Doc. 176-4, p. 2, ll. 11-13, 19-23.
Thus, to the extent Davis acquired or disclosed any such information, he had authority to do so
within his agreed-upon role.
                                                32
disclosed AAR’s trade secrets without consent, given that all actions taken by

Defendants fell within their agreed-upon roles in AAR’s business model.

       To the extent Plaintiffs rely solely on the formation of a separate company in

which Sapienza did not have an ownership interest to constitute “improper means,”

the Court previously found that “the statute does not contemplate a breach of a

fiduciary duty as suggested in the context of this case,” to be “improper means.” 97 It

is undisputed that AAR was never intended to market or sell its own chemical

technologies and processes and that CA was tasked with that role, although Sapienza

maintains that he did not understand that CA and AAR were two separate entities.98

Trahan’s and CA’s combined roles would therefore necessarily include access to the

AAR products which they were intended to manufacture, market and sell. The record

is replete with documents and emails received by Sapienza, indicating that he was

aware of, and did not challenge, Trahan’s actions, in working through CA to market

and sell AAR’s chemical technologies and processes.99 And, as to Davis and/or

Tarrytown, there is no evidence that either used any AAR information in, or on

behalf of, any other businesses or otherwise. Plaintiffs have failed to come forward

with any evidence that any Defendant improperly acquired any of AAR’s business,


97
   Rec. Doc. 123, p. 20.
98
   “While Trahan made the decision that [CA] would be that entity, his actions were consistent
with the members’ intent. It is undisputed that AAR’s members and employees knew that [CA]
was being used to manufacture and sell products that contained AAR’s trade secrets.” Rec. Doc.
123, p. 20.
99
   See Rec. Doc. 187, p. 10 n.13 (collecting record citations).
                                             33
scientific or technical information, formulas, processes, etc., or that any Defendant

used any such information for purposes other than for marketing and sales of AAR’s

chemical technologies and processes.

       As to CA’s engagements with specific customers or potential customers, on

behalf of AAR, there is no evidence that any proprietary information was ever

disclosed to any customer or potential customer without Defendants first obtaining

a non-disclosure agreement. For instance, although the Balchem engagement did not

ultimately lead to any agreement, the record reflects that Balchem signed an April

2016 non-disclosure agreement with AAR prior to Trahan and/or CA making any

disclosures in August 2016. Further, Sapienza was involved in both creating and

delivering the presentation to Balchem, in which both AAR and CA are referenced

and involved. Similarly, as to the relationship with Cutrer and DCS, the record

reflects that neither Cutrer nor DCS know or have ever known the chemical formula

for CC 532, and no proprietary information regarding CC 532 is disclosed in DCS’s

safety data sheet for Clay Blok 35. And, as previously found in a prior ruling

dismissing Plaintiffs’ claims against those defendants, DCS has paid all AAR and

CA invoices it has received.100 Therefore, there is no evidence that DCS has misused



100
    See Rec. Doc. 191; see also Rec. Docs. 173-37 and 173-38 (According to the affidavit of a
Certified Valuation Analyst, as supported by the expert report of same, both of which are attached
to the instant motion: AAR was “fully paid for all of the work it performed and billed for [DCS] –
an amount totaling $771,552.69. CA did not keep any of the money from [DCS] to pay AAR
invoices that it was not entitled to keep.”).
                                               34
any proprietary information or acquired any such information by improper means.

And, finally, there is no evidence that Davis or Tarrytown was involved in

communicating with Univar, Balchem, DCS, Cutrer, or any other relevant third

party.

          Accordingly, despite the assumed existence of trade secrets, Plaintiffs’ claims

under Count One fail, because there is no evidence that any of these Defendants

misappropriated any trade secret. Specifically, there is no evidence that any

Defendant acquired any trade secret by improper means or used or disclosed any

trade secret without consent. Although Plaintiffs allege that Trahan and Davis

formed CA for the purpose of misappropriating trade secrets, 101 Plaintiffs have failed

to come forward with any evidence to support that allegation or to dispute the

Court’s previous finding to the contrary. As noted, at the summary judgment stage,

the nonmovants cannot meet their burden with unsubstantiated assertions or

conclusory allegations. 102 Defendants have established that they each acted properly,

within their agreed-upon roles and for the benefit of AAR, and there is no evidence

which might support a finding of use or disclosure of any trade secret by improper

means. Based on the uncontroverted evidence, including the testimony presented




101
      See Rec. Doc. 32, pp. 17-25, ¶¶ 30-49.
102
      Boudreaux, 402 F.3d at 540.
                                               35
during the PI hearing, Defendants are entitled to summary judgment as to Count

One.

       Supplemental Jurisdiction as to the Remaining Counts

       Having determined that Plaintiffs’ claims under the DTSA shall be dismissed,

there are no remaining federal claims, such that the Court must decide whether to

exercise supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the remaining

state law claims. “The question under section 1367(a) is whether the supplemental

claims are so related to the original claims that they form part of the same case or

controversy, or in other words, that they ‘derive from a common nucleus of operative

fact.’” 103 Here, given the nature of Plaintiffs’ amended complaint, which is drafted

in such a way as to interweave all predicate facts into the fabric of each and every

legal claim, as well as the fact that all state law claims either directly or indirectly

relate to the allegations underlying the DTSA claims, the Court finds that both the

federal and state claims clearly form part of the same case or controversy. Therefore,

the claims are sufficiently related for purposes of 28 U.S.C. § 1367(a).

       Even where supplemental jurisdiction exists, section 1367(c) provides that a

district court “may decline” to exercise such jurisdiction if --

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over
       which the district court has original jurisdiction,

103
  Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008) (quoting United Mine Workers of
America v. Gibbs, 383 U.S. 715, 725 (1966)).
                                          36
       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons for
       declining jurisdiction. 104

Section 1367(c) vests district courts with discretion in deciding whether to retain

jurisdiction over state law claims once all federal law claims have been dismissed.

In addition to the above statutory factors, courts should consider “judicial economy,

convenience, fairness, and comity.” 105 “These interests are to be considered on a

case-by-case basis, and no single factor is dispositive.”106

       Here, the remaining claims do not raise novel or complex issues of Louisiana

law, as addressed in the first factor, and although the number of state law claims

predominates over the one federal count at issue in this motion, federal claims

constituted the heart of this case. All remaining claims derive from the allegations

in support of Plaintiffs’ contentions that Defendants misappropriated trade secrets

by acquiring them via improper means and/or disclosing and using them without

consent; therefore, the Court finds that the second factor weighs in favor of retaining

jurisdiction. The third factor clearly weighs in favor of declining jurisdiction;

however, in consideration of the fourth factor, neither the Court nor the parties have

identified any other compelling reasons to decline jurisdiction. To the contrary, the



104
    28 U.S.C. § 1367(c).
105
    Mendoza, 532 F.3d at 346.
106
    Id.
                                          37
fact that this case has been pending since 2016 and has proceeded through a

substantively dense PI hearing, as well as dispositive motion practice, which has

already resulted in dismissal of Plaintiffs’ claims – both federal and state – against

two defendants, the Court finds compelling reasons to retain jurisdiction over the

remaining claims herein. The Court notes that its decision to exercise supplemental

jurisdiction comports with Fifth Circuit case law, as well. 107

       Count Three: Violations of the LUTPA

       Count Three alleges violations of the Louisiana Unfair Trade Practices Act

(“LUTPA”), La. R.S. § 51:1401, et seq., against Trahan, Davis and CA. Under the

LUTPA, “[u]nfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce are . . . unlawful.”108 “LUTPA confers a

private right of action on ‘[a]ny person who suffers any ascertainable loss of money

or movable property . . . as a result of the use or employment by another person of

an unfair or deceptive method, act or practice declared unlawful by R.S. 51:1405.”109

“To recover under LUTPA, a plaintiff must ‘prove some element of fraud,



107
    See Mendoza, 532 F.3d at 346 (citing Smith v. Amedisys Inc., 298 F.3d 434, 447 (5th Cir. 2002)
(affirming the decision to retain supplemental jurisdiction, despite the dismissal of all federal
claims, given that the remaining issues were not complex, were well-known to the court, and were
ripe for summary disposition) and Batiste v. Island Records, Inc., 179 F.3d 217, 227 (5th Cir.
1999) (noting that the absence of difficult state law questions can weigh heavily in favor of
retaining jurisdiction)).
108
    La. R.S. § 51:1405(A).
109
    Tubos de Acero de Mexico, S.A. v. Am. Int’l Inv. Corp., 292 F.3d 471, 480 (5th Cir. 2002)
(quoting La. R.S. § 51:1409(A)).
                                               38
misrepresentation, deception or other unethical conduct.’” 110 “A trade practice is

unfair under the statute only when it offends established public policy and is

immoral, unethical, oppressive or unscrupulous.”111 “What constitutes an unfair

trade practice is determined by the courts on a case-by-case basis.” 112

       In alleging violations of LUTPA, Plaintiffs merely track the language of the

statute and required elements, cited above, to argue that Trahan, Davis and CA are

liable for actual damages suffered by Sapienza and AAR. 113 Defendants argue that

neither Trahan, Davis, nor CA engaged in any unfair trade practices under Louisiana

law, and Plaintiffs have not and cannot show that Defendants engaged in any conduct

which offends established public policy and is immoral, unethical, oppressive or

unscrupulous.114 Specifically, Defendants argue that Trahan/Cypress and

Davis/Tarrytown invested in AAR and CA; Trahan’s actions, through CA,

corresponded with his agreed-to role on behalf of AAR; Davis’ involvement was

limited to his funding efforts and the receipt of periodic correspondence about the

business; CA actively marketed and sold AAR’s chemical technologies and


110
    Id. at 480 (quoting Omnitech Intern., Inc. v. Clorox Co., 11 F.3d 1316, 1332 (5th Cir. 1994)).
111
    Id. (Computer Mgmt., 220 F.3d at 404).
112
    Id. (citing Omnitech Intern., 11 F.3d at 1332).
113
    Rec. Doc. 32, p. 40, ¶¶ 100, 101. Plaintiffs further argue that they are entitled to treble damages.
However, LUTPA allows treble damages “[i]f the court finds the unfair or deceptive method, act,
or practice was knowingly used, after being put on notice by the attorney general . . . .” La. R.S.
§ 51:1409(A) (emphasis added); see also Andretti Sports Mktg. Louisiana, LLC v. Nola
Motorsports Host Comm., Inc., 147 F. Supp. 3d 537, 572–73 (E.D. La. 2015). In this case, there is
no such allegation; therefore, the Court pretermits any discussion thereof.
114
    Rec. Doc. 187, pp. 15-16, ¶¶ 29-30; and Rec. Doc. 176-1, pp. 12-13, ¶¶ 26-30.
                                                  39
processes; and Trahan and CA sought business opportunities with various entities,

including those referenced in this case. Defendants correctly point out that Plaintiffs

have failed to establish that any of these activities constituted unfair trade practices

and further argue that both Trahan’s and Davis’ activities involved the lawful

exercise of their business judgment and constituted appropriate free enterprise.115

Furthermore, there is no evidence that any Defendant defrauded Sapienza; made any

misrepresentations or deceptions; or engaged in any other unethical conduct. In the

absence of any such evidence, Plaintiffs’ LUTPA claims fail.

          Count Four: Breach of Fiduciary Duties

          Count Four alleges that Trahan and Davis breached their fiduciary duties of

good faith, diligence, care, judgment, skill, loyalty, and not to engage in self-

dealing. 116 Plaintiffs specifically allege that Trahan (and Davis) “repeatedly and

extensively” violated their fiduciary duties, in “grossly-negligent manners,”

including:

          (a) failing to contribute their promised and represented capital
          contributions and/or diverting and converting those funds to other
          entities, ventures, businesses, opportunities, etcetera; (b) creating a
          separate, competing entity - CA - within forty (40) days of the
          formation of AAR; (c) fraudulently failing to disclose the existence of
          CA to AAR or Sapienza; (d) intentionally and fraudulently
          misrepresenting to AAR and Sapienza the ownership, business, and
          nature of CA when its existence became known; (e) misappropriating,
          misusing, and failing to protect the [AAR] Trade Secrets for the benefit

115
      Rec. Doc. 187, pp. 15-16, ¶ 30; and Rec. Doc. 176-1, p. 12, ¶ 27.
116
      Rec. Doc. 32, pp. 40-41, ¶¶ 103-106.
                                                  40
       of themselves and CA, to the exclusion of and damage to Sapienza and
       AAR; (f) by usurping business opportunities from AAR including, but
       not limited to, those with Balchem, Univar, Clean Waste, as well as
       others . . .; (g) by causing CA to enter into an Exclusivity Agreement
       with the only raw material supplier in the United States of a key
       component of the Choline Chloride Trade Secrets; (h) by violating the
       Conflict of Interest and other provisions of the Employee Handbook of
       AAR effective January 2016; (i) by attempting to freeze out Sapienza;
       (j) by forcing out Sapienza from the premises of AAR; and by (k) other
       acts and omissions to be proven at . . . trial. 117

       Under Louisiana law, “[t]he members and managers owe fiduciary duties to

the LLC and to the other members and managers.” 118 At the outset, Defendants cite

the Court’s prior ruling to argue that neither Trahan nor Davis owe Sapienza or AAR

a fiduciary duty, as they are not members or managers of AAR. 119 However, what

was recognized in that ruling, and is repeated herein, is that the intended members

of AAR were the various entities (Tarrytown, Cypress and Visibly Green), but the

actual members have been recorded in various documents and filings as Trahan,

Davis and Sapienza. Therefore, the Court assumes, for purposes of this ruling, that

Trahan and Davis did owe a fiduciary duty to Sapienza and AAR.

       Even assuming a duty was owed, Defendants argue that neither Trahan nor

Davis took any action constituting fraud or breach of trust, or any action otherwise

outside of their authority, which would result in a breach of any fiduciary duty owed.

117
    Rec. Doc. 32, p. 41, ¶ 104.
118
    Rudney v. Int’l Offshore Servs., L.L.C., No. 07-3908, 2007 WL 2900230, at *2 (E.D. La. Oct.
1, 2007) (citing La. R.S. § 12:1314(A)(1) and Gill v. Gill, 39,406 (La. App. 2 Cir. 3/9/05); 895
So.2d 807, 814 n. 3).
119
    See Rec. Doc. 187, p. 16, ¶ 35 and Rec. Doc. 176-1, p. 13, ¶ 32 (citing Rec. Doc. 123, pp. 3-4).
                                                41
In Louisiana, “[t]he elements of a cause of action for a breach of fiduciary duty, or

a knowing participation in such, are: (1) a breach by a fiduciary of an obligation to

another; (2) a knowing collusion or participation in the breach by the fiduciary; and

(3) damages suffered by another as a result of the breach.”120 “Further, the cause of

action requires proof of fraud, breach of trust or action outside the limits of the

fiduciary’s authority; the burden of proof is on the plaintiff.”121 As discussed herein,

there is no evidence that Trahan or Davis breached any fiduciary duty owed, and the

record taken as a whole, including the testimony during the PI hearing, contradicts

each of Plaintiffs’ assertions to the contrary. Given that Plaintiffs have not come

forward with any evidence of fraud, breach of trust, or actions taken by Trahan or

Davis outside their agreed-upon roles, which for Trahan, included the authority to

oversee AAR’s business decisions, marketing and sales, and for Davis, included the

authority to assist in marketing and sales, while trying to obtain capital sources and

funding. Accordingly, Trahan and Davis are entitled to summary judgment on Count

Four.

        Count Five: Breach of Contractual Obligations in Bad Faith

        In Count Five, Plaintiffs allege that all three AAR members “obligated

themselves to form and operate AAR in a certain manner and for certain purposes,


120
    Brockman v. Salt Lake Farm P’ship, 33,938 (La. App. 2 Cir. 10/4/00); 768 So. 2d 836, 844
(citing Oliver v. Central Bank, 26,932 (La. App. 2 Cir. 5/10/95); 658 So.2d 1316).
121
    Id.
                                            42
in compliance with Louisiana law[,]” yet Trahan and Davis breached those

obligations in bad faith. Plaintiffs incorporate all foregoing paragraphs of the

amended complaint but do not specifically allege any instances of bad faith. It is

undisputed that Trahan, Davis and Sapienza all agreed (1) to create AAR to conduct

research and development of chemical technologies and processes, and (2) on their

respective roles, which included Trahan overseeing business, marketing and sales,

and Davis to be principally involved in capital acquisition. There is no evidence that

Trahan’s or Davis’ actions failed to honor that agreement or that any other agreement

was ever reached between Trahan, Davis and Sapienza. Accordingly, Trahan and

Davis are entitled to summary judgment as to Count Five.

          Count Six: Fraud

          Count Six alleges that “Trahan and Davis repeatedly and extensively

misrepresented and suppressed the truth about many matters both to Sapienza and

AAR, with the obvious and admitted intentions to obtain an unjust advantage for

themselves and CA, and to cause a loss or inconvenience to Plaintiffs.”122 In the

background section of the amended complaint, Plaintiffs allege the following:

          From January through late August 2016, Trahan and Davis
          misrepresented to Sapienza, AAR, and its employees that AAR and CA
          were ‘one company using two names for different divisions,’ and
          suppressed the truth regarding CA’s actual ownership and operations.
          Early on, Trahan and Davis contributed to the confusion by changing
          some employees’ email addresses from @realadvances.com to

122
      Rec. Doc. 32, p. 43, ¶ 112.
                                          43
@chemadvances.com, with the explanation that CA is ‘part of the
[AAR] business.’ Trahan also contributed to the confusion by including
the companies’ names in the signature block of his emails, as illustrated
by emails from him on May 27, 2016 and August 23, 2016.

From approximately February 2016 until August 2016, Sapienza
repeatedly asked Trahan and Davis about the relationship between
AAR and CA. Trahan and Davis consistently, repeatedly, and expressly
suppressed and misrepresented the truth by responding that they were
the same company, with CA being a part of AAR.

On or about August 2, 2016, communications regarding one of the
Hydrogen Peroxide Trade Secrets caused Sapienza again to question
Trahan and Davis about its relationship with AAR. Approximately
three days later, on or about August 5, 2016, Trahan, with Davis’
acquiescence, admitted for the first time that CA and AAR are two,
separate entities, with CA being owned by Trahan and Davis only. For
the first time, that same day, Trahan sent a MEMO on AAR letterhead
to its employees asking each to sign and return a Non[-]Disclosure
Agreement. This discovery also compelled Sapienza to attempt to
protect the [AAR] Trade Secrets by limiting their access on Egnyte and
Projecturf.

Sapienza and Trahan, copying Davis, subsequently exchanged emails
on August 6 and 7, 2016. In his initial writing to Trahan on August 6,
2016, Sapienza confirmed their conversation the day before, in which
he learned for the first time (1) that he had ‘no ownership or rights from
[CA]’; (2) that Trahan espoused ‘[CA] should buy out AAR’; and (3)
that Trahan asked Sapienza to ‘spin off’ a separate entity with only
‘methanol and more’; amongst other matters. Otherwise, Sapienza also
questioned ‘AAR . . . doing work for the benefit of [CA] but . . . not
directly [being] reimbursed’ and requested a ‘clear accounting.’

Trahan responded, at length, later that day, in an email inexplicably
designated as an ‘FRE 408 Communication’ (because, to Sapienza’s
knowledge, no attorney thus far had been involved in resolving any
dispute). Therein, Trahan failed to address the fundamental issue of his
(and Davis’) separate creation and ownership of CA, its competition
with AAR, or their misappropriation and misuse of the [AAR] Trade
Secrets. Trahan did make a ‘tentative proposal to purchase [Sapienza’s]
                                   44
       interest in AAR,’ and attempted to rationalize this obvious freeze-out
       by saying ‘it would take a newco because I wish to keep it separate from
       CA/AAR in order to avoid any further confusion on efforts and costs.’
       No doubt Trahan (and Davis) would.

       The next day, Sapienza rejected Trahan’s proposal; inquired of the
       separate creation and ownership of CA by Trahan and Davis; and
       pointed out CA’s drain of AAR’[s] resources in the form of employee
       time, business opportunities, and misappropriation and misuse of trade
       secrets via their unprotected disclosure and otherwise. As of that time,
       CA’s accounts receivables included [DCS], PeroxyChem, and Univar.

       On September 8, 2016, Trahan and Davis locked out Sapienza from the
       main research and development tools for AAR (Egnyte and Projecturf),
       thereby forcing him out. Until September 2016, the website of CA
       described it as an ‘affiliated’ company of AAR. As of that time, AAR
       had not received any payment from CA. 123

Plaintiff has failed to provide the requisite evidentiary support for any of these

allegations against Trahan or Davis.

       Under Louisiana law, “[f]raud is a misrepresentation or suppression of the

truth made with the intention to obtain an unjust advantage for one party or to cause

a loss or inconvenience to the other.”124 “The elements of fraud include: 1) a

misstatement or omission; 2) of material fact; 3) made with the intent to defraud; 4)

on which the plaintiff relied; and 5) which proximately caused the plaintiff’s

injury.” 125 “In alleging fraud or mistake, a party must state with particularity the



123
    Rec. Doc. 32, pp. 23-25, ¶¶ 43-49.
124
    La. Civ. Code art. 1953. The article further states that “[f]raud may also result from silence or
inaction.” Id.
125
    Williams v. WMX Technologies, Inc., 112 F.3d 175, 177 (5th Cir. 1997) (citing Cyrak v. Lemon,
919 F.2d 320 (5th Cir. 1990)).
                                                 45
circumstances constituting fraud or mistake.” 126 In the Fifth Circuit, pleading fraud

with particularity requires “time, place and contents of the false representations, as

well as the identity of the person making the misrepresentation and what [that

person] obtained thereby.” 127

       As to the first paragraph of Plaintiffs’ allegations above, a member of AAR’s

research team testified that she was always aware that AAR and CA were two

separate companies, and she further testified that she attended a meeting, with

Sapienza present, where it was explained that AAR would be a research and

development company and CA would sell and manufacture AAR’s products. In

addition, Sapienza received multiple emails and other documents evidencing the

existence of AAR and CA as two separate and distinct entities.128 As just one

example, a memo dated February 7, 2016, sent from Trahan to Davis and Sapienza,

and printed on CA letterhead, included a statement clearly and expressly delineating,

side-by-side in one sentence, that the co-founders of AAR included Trahan, Davis

and Sapienza, while the co-founders of CA included only Trahan and Davis.129

While, at the summary judgment stage, the Court must accept as true Sapienza’s

claim that he did not know CA and AAR were two separate entities, that alone will




126
    Fed. R. Civ. P. 9(b).
127
    Williams, 112 F.3d at 177 (citations omitted).
128
    See Rec. Docs. 173-14–173-20; and Rec. Doc. 186-1 (sealed).
129
    Rec. Doc. 173-20; Rec. Doc. 122-1, p. 37.
                                             46
not suffice to establish that any Defendant committed fraud. The Court finds no

evidence that any action of Trahan, Davis or CA compelled Sapienza to believe that

AAR and CA were one and the same, or that CA was “a division of” AAR. 130

       Similarly, as to the second and third paragraphs, there is no evidence

supporting Plaintiffs’ claims that Sapienza repeatedly inquired about the relationship

between the two companies and/or that he was repeatedly and expressly misled into

believing that they were one and the same. Furthermore, there is no evidence which

tends to show that Sapienza first learned that CA was a separate entity in August

2016. Again, all evidence contradicts those claims.

       Plaintiffs’ allegations in the next paragraphs, suggesting that AAR resources

were being improperly used for CA’s benefit and against AAR’s interests, also lack

support. The record reflects that CA, through Trahan, was working on behalf of

AAR, for its benefit, in accordance with the purposes for which the respective

companies were created. For instance, regarding CA/AAR’s business dealings with

DCS, Defendants have established, and the Court has previously found, that DCS

has paid, in full, each invoice it has received from AAR. Likewise, the report of

Defendants’ Certified Valuation Analyst, attached to Trahan, Cypress and CA’s

motion, shows that “CA did not keep any of the money from [DCS] to pay AAR


130
   Plaintiffs rely solely on conclusory allegations with no evidentiary support. But, again, the
nonmovants cannot meet their burden with unsubstantiated assertions or conclusory allegations.
Boudreaux, 402 F.3d at 540.
                                              47
invoices that it was not entitled to keep.” 131 The remainder of Plaintiffs’ allegations

in support of Count Six have been previously addressed and do not merit further

discussion. Defendants are entitled to summary judgment as to Count Six.

       Count Seven: Intentional and Negligent Misrepresentation

       In Count Seven, Plaintiffs allege “that Defendants expressly, repeatedly, and

extensively made intentional and negligent misrepresentations to Sapienza and

AAR.” 132 Although Count Seven is drafted generally against “All Defendants,” only

Trahan and Davis are specifically named as having made “express, repeated, and

extensive intentional and negligent misrepresentations[,] . . . [which] caused injury

and loss to Sapienza and AAR.” 133

       “The elements of a claim for intentional misrepresentation in Louisiana are:

(1) a misrepresentation of a material fact; (2) made with intent to deceive; and (3)

causing justifiable reliance with resultant injury.” 134 “To make out a negligent

misrepresentation claim in Louisiana: (1) there must be a legal duty on the part of

the defendant to supply correct information; (2) there must be a breach of that duty,

which can occur by omission as well as by affirmative misrepresentation; and (3)

the breach must have caused damages to the plaintiff based on the plaintiff’s




131
    Rec. Docs. 173-37 (declaration) and 173-38 (expert report).
132
    Rec. Doc. 32, p. 43, ¶ 113.
133
    Id. at p. 44, ¶ 114.
134
    Kadlec Med. Ctr. v. Lakeview Anesthesia Assocs., 527 F.3d 412, 418 (5th Cir. 2008).
                                              48
reasonable reliance on the misrepresentation.”135 Just as Plaintiffs have failed to

establish fraud, they have not met their burden of establishing any misrepresentation

or breach upon which Plaintiffs relied to their detriment or injury. Defendants are

entitled to summary judgment as to Count Seven. 136

       Count Eight: Detrimental Reliance

       Count Eight alleges that Sapienza and AAR reasonably relied upon promises

and representations from Trahan, Davis, and CA, which were made knowing they

would induce Sapienza and AAR to rely upon them, to their detriment.” 137 Louisiana

Civil Code article 1967 provides, in part, that “[a] party may be obligated by a

promise when he knew or should have known that the promise would induce the

other party to rely on it to his detriment and the other party was reasonable in so

relying.” 138 “Detrimental reliance requires (1) a representation by conduct or word,

(2) justifiable reliance on the representation, and (3) a change in position to the

plaintiff’s detriment as a result of the reliance.”139 Detrimental reliance “usually




135
    Id.
136
    To the extent Cypress, CA and Tarrytown are named in Count Seven, Plaintiffs have failed to
allege, much less establish, any misrepresentation or breach, such that all Defendants are entitled
to summary judgment on Count Seven.
137
    Rec. Doc. 32, p. 44, ¶ 116.
138
    La. Civ. Code art. 1967.
139
    Drs. Bethea, Moustoukas and Weaver LLC v. St. Paul Guardian Ins. Co., 376 F.3d 399, 403
(5th Cir. 2004).
                                                49
functions when no written contract or an unenforceable contract exists between the

parties.”140

          Aside from Plaintiffs’ unsubstantiated assertions, there is no basis upon which

the Court could find that Defendants made any promise to Sapienza or AAR

knowing that Plaintiffs would rely upon any such promise to their detriment. To the

contrary, as discussed above, the record reflects that Trahan and Davis, individually

and through Cypress, Tarrytown and CA, acted within the parameters of their

agreed-to roles, in the best interests and on behalf of AAR. Plaintiffs have failed to

come forward with evidence to the contrary, such that Defendants are entitled to

summary judgment on Count Eight.

          Counts Ten & Twelve: Fraud, Malfeasance, Criminal Wrongdoing and

Breach of Personal Duty; and Alter Ego and Single Business Enterprise

          Counts Ten and Twelve of the amended complaint have been combined for

purposes of this ruling. In Count Ten, Plaintiffs allege that Trahan and Davis, as

members and managers of AAR, incurred personal liability for the debts of AAR by

committing fraud, malfeasance, criminal wrongdoings, and owing personal duties

towards Plaintiffs, the breach of which specifically caused damages.141 Plaintiffs

further speculate, without any evidentiary support, that “much financial gain,



140
      Id.
141
      Rec. Doc. 32, p. 45, ¶ 122.
                                             50
probably millions of dollars, were diverted and converted to Trahan and Davis, who

appear to be much [more] liquid than AAR.” 142 In Count Twelve, Plaintiffs allege

that Cypress and Tarrytown are the closely-held and controlled entities of Trahan

and Davis, respectively, and are used as their alter egos to control CA, and further

allege that CA is the alter ego of Trahan and Davis, and/or that CA, Cypress, and

Tarrytown constitute a single-business enterprise.143

       By Plaintiffs’ own concession, Louisiana courts have traditionally focused on

the following five elements in applying the alter ego doctrine: “(1) commingling of

corporate and shareholder funds; (2) failure to follow statutory formalities for

incorporation and the transaction of corporate affairs; (3) undercapitalization of the

corporation; (4) failure to provide separate bank accounts and bookkeeping records;

and (5) failure to hold regular shareholder or director meetings.” 144 Yet, Plaintiffs

fail to allege, much less establish, any of these factors. The record reflects that

Trahan followed all corporate formalities and that each entity maintained separate

bank accounts and bookkeeping records. 145 Furthermore, there is no evidence that



142
    Id. at pp. 45-46, ¶ 122.
143
    Rec. Doc. 32, p. 4, ¶ 4; p. 5, ¶¶ 5 and 6; and p. 47, ¶ 129.
144
    United States v. Clinical Leasing Serv., Inc., 982 F.2d 900, 902 (5th Cir. 1992) (collecting
Louisiana cases); see also Rec. Doc. 32, p. 47, ¶ 128 (Plaintiffs’ citation to Louisiana case law on
alter ego liability).
145
    As recognized above, Trahan and Davis both followed corporate formalities with respect to
each of their entities; each has its own filing documentation, its own separate ownership, and its
own distinct records. See Rec. Doc. 173-7 (Cypress); Rec. Doc. 176-7 (Tarrytown); Rec. Docs.
173-8 and 173-9 (AAR); Rec. Doc. 173-10 (CA); see also Rec Docs. 173-11, 173-12, and 173-13.
                                                51
any Defendant – Trahan, Cypress, Davis, Tarrytown, or CA – commingled funds;

were ever undercapitalized; or failed to hold regular meetings. Therefore,

Defendants are entitled to summary judgment on Count Twelve.

       As to Count Ten, “Louisiana courts are reluctant to hold a shareholder, officer,

or director of a corporation personally liable for corporate obligations, in the absence

of fraud, malfeasance, or criminal wrongdoing.”146 As discussed throughout this

ruling, the record is void of any evidence of fraud, malfeasance or criminal

wrongdoing. And, as pointed out by Defendants, there is no record that Trahan or

Davis wrongfully “diverted and converted” any money from Sapienza and AAR,

much less the “probably millions of dollars,” about which Plaintiffs speculate in

Count Ten. Accordingly, Defendants are likewise entitled to summary judgment as

to Count Ten.

       Count Thirteen: Conspiracy

       Count Thirteen of the amended complaint alleges that the “Defendants

conspired with one another to commit the underlying intentional torts alleged [in the

amended complaint], and acted in furtherance of that conspiracy[,]” and are

therefore liable in solido, pursuant to Louisiana Civil Code article 2324.147 For the


146
   Riggins v. Dixie Shoring Co., 590 So. 2d 1164, 1168 (La. 1991) (citations omitted).
147
   Rec. Doc. 32, p. 48, ¶¶ 131-132; see also pp. 31-36; and p. 22, ¶ 41 (specifically alleging that
Trahan, Davis and CA conspired with DCS and Cutrer to misappropriate and misuse the AAR
Trade Secrets). Louisiana Civil Code article 2324(A) provides: “He who conspires with another
person to commit an intentional or willful act is answerable, in solido, with that person, for the
damage caused by such act.”
                                                52
reasons outlined herein, as well as in the prior ruling dismissing Plaintiffs’ claims

against DCS and Cutrer, Plaintiffs have failed to establish that Defendants have

committed any underlying intentional torts and therefore have not come forward

with any evidence in support of their allegations of conspiracy. Accordingly,

Defendants are entitled to summary judgment as to Count Thirteen.

       Count Fourteen: Unjust Enrichment

       Count Fourteen of the amended complaint alleges that “Defendants were

enriched without cause at Plaintiffs’ expense,” such that “Defendants are bound to

compensate Plaintiffs,” pursuant to the DTSA and Louisiana Civil Code article

2298. 148 To recover under a theory of unjust enrichment, the Louisiana Supreme

Court has explained that a plaintiff must show the following: “enrichment on the

part of the defendant; impoverishment on the part of plaintiff; [causal] relationship

between the enrichment received by the defendant and the plaintiff’s

impoverishment; and a lack of other remedy at law.” 149 Again, for the reasons

outlined herein, Plaintiffs have failed to establish unjust enrichment, as Defendants



148
    Rec. Doc. 32, pp. 48-49, ¶¶ 134-135. Louisiana Civil Code article 2298 provides, in pertinent
part: “A person who has been enriched without cause at the expense of another person is bound to
compensate that person. The term ‘without cause’ is used in this context to exclude cases in which
the enrichment results from a valid juridical act or the law.” Further, in a civil action brought under
the DTSA with respect to the misappropriation of a trade secret, a court may award “damages for
any unjust enrichment caused by the misappropriation of the trade secret that is not addressed in
computing damages for actual loss[.]” 18 U.S.C. § 1836(b)(3)(B)(II).
149
    Carriere v. Bank of Louisiana, 95-3058 (La. 12/13/96); 702 So. 2d 648, 658, on reh’g (Nov. 3,
1997).
                                                  53
acted in accordance with the agreements reached, for the benefit of AAR, and

Plaintiffs have failed to come forward with any evidence which might establish that

any Defendant was enriched without cause at the expense of the Plaintiffs.

Accordingly, Defendants are entitled to summary judgment as to Count Fourteen.

C.     DEFENDANTS       ARE   NOT ENTITLED          TO A   FINAL JUDGMENT PURSUANT            TO
       RULE 54(B)

       In addition to summary judgment, both motions seek to sever final judgment

in favor of the respective parties, pursuant to Federal Rule of Civil Procedure 54(b),

arguing that there is no just reason to delay same. Pursuant to Rule 54(b), “[w]hen

an action presents more than one claim for relief . . . or when multiple parties are

involved, the court may direct entry of a final judgment as to one or more, but fewer

than all, claims or parties only if the court expressly determines that there is no just

reason for delay.” 150 As the Fifth Circuit has explained, “[s]ince the inception of the

federal judiciary,” the role of a court of appeals “has been to review final decisions

of the trial courts, not to tinker with ongoing cases through piecemeal appeals, which

waste ‘judicial energy,’ create unnecessary delays, and obstruct the pursuit of

meritorious claims.” 151 Given that the practice is disfavored, and in light of the




150
   Fed. R. Civ. P. 54(b).
151
   Tetra Techs., Inc. v. Cont’l Ins. Co., 755 F.3d 222, 231 (5th Cir. 2014) (citing Sherri A.D. v.
Kirby, 975 F.2d 193, 201 (5th Cir. 1992) (citation omitted) and Ali v. Quarterman, 607 F.3d 1046,
1048 (5th Cir. 2010)).
                                               54
Defendants’ lack of articulated basis therefor, the request to certify a final judgment

in favor of these Defendants is denied.152

                                        CONCLUSION

       For the reasons fully explained above, the Motions for Summary Judgment

and to Sever Final Judgment, filed by Defendants David O. Trahan, Chem Advances,

LLC, and Cypress Technologies, LLC [Rec. Doc. 173] and by Defendants Ben D.

Davis and Tarrytown Ventures, LP [Rec. Doc. 176] are GRANTED insofar as these

Defendants are entitled to summary judgment and DENIED insofar as these

Defendants are not entitled to a final judgment under Rule 54(b). Plaintiffs’ claims

against David O. Trahan, Chem Advances, LLC, Cypress Technologies, LLC, Ben

D. Davis and Tarrytown Ventures, LP are hereby DISMISSED WITH PREJUDICE.

       Signed at Lafayette, Louisiana on this 28th day of January, 2019.



                                            ____________________________________
                                            PATRICK J. HANNA
                                            UNITED STATES MAGISTRATE JUDGE




152
    The Court further notes that Defendants have asserted counterclaims, including a request for
attorney’s fees, pursuant to DTSA and LUTSA, as to which they have also moved for summary
judgment. See Rec. Docs. 142 and 180.
                                              55
